  Case 19-43756      Doc 80     Filed 01/02/20 Entered 01/02/20 12:30:08        Desc Main
                                  Document     Page 1 of 3


                    UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF MINNESOTA
______________________________________________________________________________


In re:                                            Jointly Administered under
                                                  19-43756 (WJF)
Granite City Food & Brewery Ltd.                  19-43756
Granite City Restaurant Operations, Inc.          19-43757
Granite City of Indiana, Inc.                     19-43758
Granite City of Kansas Ltd.                       19-43759
Granite City of Maryland, Inc.                    19-43760

            Debtors.                      Chapter 11 Cases
______________________________________________________________________________
               NOTICE OF APPEARANCE AND REQUEST FOR NOTICE

         PLEASE TAKE NOTICE pursuant to Bankruptcy Rules 9010 (b) and 2002 (g) and

2002 (i) and Section 1109 (b) of the Bankruptcy Code, that the law firm of Ballard Spahr

LLP gives notice of their entry of appearance on behalf of Starwood Retail Partners, LLC (the

“Landlord”).

         NOTICE IS FURTHER GIVEN that all notices given or required to be given in the

 captioned case be served on Dustin P. Branch, Esq. as follows:

                                    Dustin P. Branch, Esq.
                                  BALLARD SPAHR LLP
                              2029 Century Park East, Suite 800
                                Los Angeles, CA 90067-2909
                                  Telephone: 424.204.4400
                                  Facsimile: 424.204.4350
                              E-mail: branchd@ballardspahr.com
         NOTICE IS FURTHER GIVEN that the foregoing request includes not only notices

 and papers referred to in Bankruptcy Rule 2002, but also includes, without limitation, orders

 and notices of any application, motion, petition, pleading request, complaint or demand,

 whether formal or informal, whether written or oral, and whether transmitted or conveyed
Case 19-43756      Doc 80    Filed 01/02/20 Entered 01/02/20 12:30:08       Desc Main
                               Document     Page 2 of 3



by mail, hand delivery, telephone, telegraph, telex, facsimile or otherwise, that affect

the captioned adversary proceedings.

Dated: January 2, 2020                 BALLARD SPAHR LLP

                                        /s/ Dustin P. Branch
                                       Dustin P. Branch, Esq. (Cal. Bar No. 174909)
                                       Admitted Pro Hac Vice
                                       2029 Century Park East, Suite 800
                                       Los Angeles, CA 90067-2909
                                       Telephone: 424.204.4400
                                       Facsimile: 424.204.4350
                                       E-mail: branchd@ballardspahr.com
                                       Attorneys for Landlord Creditor
                                       Starwood Retail Partners, LLC
  Case 19-43756       Doc 80     Filed 01/02/20 Entered 01/02/20 12:30:08           Desc Main
                                   Document     Page 3 of 3


                                CERTIFICATE OF SERVICE

        The undersigned certifies that on this 2nd day of January, 2020, a true and correct copy of
the foregoing was served on all counsel of record and parties requesting service via the Court’s
ECF system and via U.S. Mail on the parties listed below:

Granite City Food & Brewery, Ltd.
3600 American Blvd. West, #400
Minneapolis, MN 55431

U.S. Trustee
1015 U.S. Courthouse
300 South Fourth Street
Minneapolis, MN 55415


                                                       /s/ Dustin P. Branch
                                                          Dustin P. Branch
